DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. Claims 55-77, filed August 07th, 2020 are the subject matter of this Office Action.
Priority
Acknowledgement is made of the continuation of Application 13999670, filed 03/14/2014, now U.S. Patent 9,440,963. Acknowledgement is made of claims to priority from U.S. Provisional Application 61882048 filed 09/25/2013. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/07/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 55-60, 75-77 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Ota (WO2012/101746 published 08/02/2012; machine translation provided).
 
 Ota teaches pharmaceutical compositions comprising Tie-2 activators in combination with solubilizing components. Tie-2 activators, such as Eleuteroside E/E1, sesamin, eudesmin, silvathesmin, pinoresinol, yangambin, coumarin and forcytinol are embodied in the methodology of Ota (page 5, Figure 1). 
 Pharmaceutical formulations comprising an effective amount of the Tie-2 activator are taught, wherein the Tie-2 activator is combined with surfactants and solubilizing agents (page 9, paragraph 3; page 10-11). As shown in Formulations 1-6, said Tie-2 activator is present in 100-500 mg of the formulation, further comprising solubilizing agents Vitamin E and glycerin. As evidenced by pages 191-195 of the instant specification, the alcohol glycerin is a species of the genus “solubilizing system” embraced in the instant claims (pages 11-12). Regarding claims 75-77, drop formulations comprising the Tie-2 activator are embodied in the teaching of Ota (page 9, paragraph 1).  The examiner has interpreted that said drop formulation of the disclosed Tie-2 activator formulated with the solubilizing agent glycerin reads on the limitation of the phrase “formulated as an eye drop” as the composition of Ota reads on all the structural limitation embraced in claim 76.
Regarding the limitation of wherein the glycerin in the composition comprising the Tie-2 activator improves the aqueous solubility of the Tie-2 activator by at least 10%, or 25% or at least 50% at the disclosed temperatures, or binds/inhibits HPTP-, Applicant is reminded that properties that accrue from a process step of combining the solubilizing agent glycerin with the Tie-2 activator are considered characteristic features of the claimed product.  
 It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). 
In the present case the burden is shifted to Applicant to prove that the composition of Ota comprising the Tie-2 activator further comprising glycerin does not  improve the aqueous solubility of the Tie-2 activator by at least 10%, or 25% or at least 50% at the disclosed temperatures. 

Claim(s) 55-59, 70-73 and 77 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Van Slyke (WO2008/049227 published 05/02/2008).
Van Slyke teaches Tie-2 binding peptide agonist compositions. Said compositions are administered to mammalian patients in need in order to treat ocular conditions mediated by diabetes (page 2 lines 20-30, pages 35-36, claims 1, claims 68-71).  Treating wounds and ulcers mediated by diabetes by administering a Tie 2 binding 
Van Slyke teaches formulating said Tie-2 binding peptide agonist as a solution or microemulsion with solubilizing surfactants. Polyethylene glycol (PEG) is taught as a suitable solubilizer to formulate with the Tie-2 binding peptide agonist (page 31 lines 5-30). As evidenced by pages 191-195 of the instant specification, the polyalkelene oxide PEG is a species of the genus “solubilizing system” embraced in the instant claims. Regarding the limitation of claims 70-73 delivering said Tie-2 agonist via topical, intravenous, subcutaneous, or intraorbital delivery routes is embraced in the methodology of Van Slyke (page 30 line 30 through page 31 lines 30, page 33 lines 5-20).  
Regarding the limitation of wherein the PEG in the composition comprising the Tie-2 activator improves the aqueous solubility of the Tie-2 activator by at least 10%, or 25% or at least 50% at the disclosed temperatures, or binds/inhibits HPTP-, Applicant is reminded that properties that accrue from a process step of combining the solubilizing agent glycerin with the Tie-2 activator are considered characteristic features of the claimed product.  
 It is noted that In re Best (195 USPQ 430) and In re Fitzgerald
In the present case the burden is shifted to Applicant to prove that the composition of Van Slyke comprising the Tie-2 activator further comprising PEG does not improve the aqueous solubility of the Tie-2 activator by at least 10%, or 25% or at least 50% at the disclosed temperatures. 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness
 Claims 55-62, 68-74 and 77 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Van Slyke (WO2008/049227 published 05/02/2008) in view of Furlani (Expert Opinion on Emerging Drugs Vol. 12 pages 591-603. Published 2007).

 
 Van Slyke teaches Tie-2 binding peptide agonist compositions. Said compositions are administered to mammalian patients in need in order to treat ocular conditions mediated by diabetes (page 2 lines 20-30, pages 35-36, claims 1, claims 68-71).  Van Slyke teaches treating ocular conditions mediated by diabetes and counteract vascular permeability including macular edema and macular degeneration and resulting diabetic complications in the eye (pages 35-36, claims 1, claims 68-71). These disease states are identified as two possible direct or indirect results of diabetes based upon pages 263 of the instant specification.
Van Slyke teaches formulating said Tie-2 binding peptide agonist as a solution or microemulsion with solubilizing surfactants. Polyethylene glycol (PEG) is taught as a suitable solubilizer to formulate with the Tie-2 binding peptide agonist (page 31 lines 5-30). As evidenced by pages 191-195 of the instant specification, the polyalkelene oxide PEG is a species of the genus “solubilizing system” embraced in the instant claims. 
Regarding the limitations of claims 60-62, therapeutically effective amounts include 0.01-1 mg/kg, with human patients encompassed within the claimed methodology (page 32 lines 15-25 through page 33). As evidenced by Reagan-Shaw et al (FASEB J Vol. 22 pages 659-661 published 2007), the average weight of a human is 60 kg. Thus, the therapeutically effective 0.01-1 mg/kg corresponds to 0.6-60 mg of the Tie-2 activator compound when administered to a human, which overlaps with the dosages in the claims. Applicant is reminded of MPEP 2144.05 wherein the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie . In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Additionally, regarding claims 68-69, Van Slyke teaches that said Tie-2 agonist can be formulated into pharmaceutical compositions, wherein said agonist is present in 1-30% wt. of the composition, which overlaps with the amount embraced in claims 68-69 (page 31 line 30 through page 32 line 5, page 33 lines 5-20). 
Regarding the limitation of claims 70-71 and 73 delivering said Tie-2 agonist via topical, intravenous, subcutaneous, or intraorbital delivery routes is embraced in the methodology of Van Slyke (page 30 line 30 through page 31 lines 30, page 33 lines 5-20).  
However, Van Slyke does not specifically teach intravitreal injection of the macular edema treating Tie2 agonist pharmaceutical composition. 
  Furlani teaches that intravitreal injection is a safe, effective and routine route of administration to deliver therapeutic agents (small molecule or monoclonal antibody) to effectively treat macular edema and diabetic macular edema in patients (page 593 right col., paragraph 4 through page 595, page 596 left col, paragraph 2 through right col., page 598 right col., paragraph 3, page 599, right col. paragraph 1).
Therefore, one of ordinary skill in the art at the time of the invention would have found it prima facie obvious to administer the macular edema treating Tie-2 activating composition of Van Slyke formulated with solubilizing agents via an intravitreal injection to the eye in view of Furlani, arriving at the instantly claimed methodology.
MPEP 2143 provides a rationale for a conclusion of obviousness including (A) Combining prior art elements according to known methods to obtain predictable results;
In the instant case, as it was known in the art that intravitreal injection to the back of the eye is an effective route to deliver therapeutic agents to treat macular edema (Furlani), a skilled artisan would have predicted with a reasonable expectation of success that administration of the macular edema treating Tie-2 binding peptide activator of Van Slyke, via an intravitreal injection would have effectively treated the ocular condition in the administered subject.
 Regarding the limitation of wherein the PEG in the composition comprising the Tie-2 activator improves the aqueous solubility of the Tie-2 activator by at least 10%, or 25% or at least 50% at the disclosed temperatures, or binds/inhibits HPTP-, Applicant is reminded that properties that accrue from a process step of combining the solubilizing agent glycerin with the Tie-2 activator are considered characteristic features of the claimed product.  
 It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). 
In the present case the burden is shifted to Applicant to prove that the composition of Van Slyke comprising the Tie-2 activator further comprising PEG does not improve the aqueous solubility of the Tie-2 activator by at least 10%, or 25% or at least 50% at the disclosed temperatures. 

Claims 63-67, 75-76 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Van Slyke (WO2008/049227 published 05/02/2008) as applied to claims 55-59, 70-73 and 77 above, in view of Palanki et al (J. Med. Chem. Vol. 51 pages 1546-1559. Published 2008).
 Van Slyke teaches Tie-2 binding peptide agonist compositions. Said compositions are administered to mammalian patients in need in order to treat ocular conditions mediated by diabetes (page 2 lines 20-30, pages 35-36, claims 1, claims 68-71).  Van Slyke teaches treating ocular conditions mediated by diabetes and counteract vascular permeability including macular edema and macular degeneration and resulting diabetic complications in the eye (pages 35-36, claims 1, claims 68-71). These disease states are identified as two possible direct or indirect results of diabetes based upon pages 263 of the instant specification.
Van Slyke teaches formulating said Tie-2 binding peptide agonist as a solution or microemulsion with solubilizing surfactants. Polyethylene glycol (PEG) is taught as a suitable solubilizer to formulate with the Tie-2 binding peptide agonist (page 31 lines 5-30). As evidenced by pages 191-195 of the instant specification, the polyalkelene oxide PEG is a species of the genus “solubilizing system” embraced in the instant claims. 
Van Slyke teaches that said Tie-2 agonist can be formulated into pharmaceutical compositions, wherein said agonist is present in 1-30% wt. of the composition, which overlaps with the amount embraced in claims 68-69 (page 31 line 30 through page 32 line 5, page 33 lines 5-20). 
Regarding the limitation of claims 70-71 and 73 delivering said Tie-2 agonist via topical, intravenous, subcutaneous, or intraorbital delivery routes is embraced in the 
However, Van Slyke does not specifically teach wherein the macular degeneration treating Tie-2 agonist is formulated in an eye-drop formulation, in a concentration of 0.1 mg/mL to 100 mg/mL.
Palanki teaches treatment of macular degeneration in a subject in need. Topical administration to said subject in need an eye drop formulation comprising said therapeutic agent in a concentration of 10 mg/mL (100 g per 10 L drop) is embraced in the methodology of Palanki (page 1550 left col. Table 3, page 1551 left col. Paragraph 1).  
Therefore, one of ordinary skill in the art prior to the time of the invention would have found it prima facie obvious to formulate said macular degeneration treating Tie-2 agonist as an eye-drop, wherein the active agent is present in a concentration of 10 mg/mL in view of Palanki, arriving at the instantly claimed composition. 
MPEP 2143 provides rationale for a conclusion of obviousness including (A): Combining prior art elements according to known methods to obtain predictable results;
In the instant case, it was known in the art of Palanki to formulate macular degeneration treating agents in concentrations of 10 mg/mL in order to treat the ocular disorder. Accordingly, said artisan would have applied the methodology of Palanki to the Tie-2 agonizing macular degeneration treating composition of Van Slyke, arriving at the claimed composition with a reasonable expectation of success. 
It is noted that the combination of Van Slyke and Palanki do not specifically teach wherein the Tie-2 agonist is present in a concentration of about 15 mg/mL, 20 mg/mL, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) “[W]here the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.")
  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 55, 58-62, 70-71, 73, and 75-77 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9-11, 41-46, 51-52 of U.S. Patent No. 9,440,963.  
Although the claims at issue are not identical, they are not patentably distinct from each other because both instant claims and the claims 1-7, 9-11, 41-46, 51-52 of U.S. Patent 9,440,963 embrace a composition comprising a therapeutically effective amount of a Tie-2 activator, and an agent that increases aqueous solubility of the compound that activates Tie-2, such as a cyclodextrin. Claims 9-11 of U.S. Patent 9,440,962 mirror the subject matter embodied in instant claims 71 and 73. Claims 5-6 of U.S. Patent 9,440,963 mirror the subject matter embraced in instant claims 58-59. Claims 41-46 of U.S. Patent 9,440,963 mirror the subject matter of instant claim 70, 73 and 75-77, while claims 51-52 mirror the subject matter of instant claims 61-62.
 
Claims 55-57, 60-62, 70, rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8,11, 16-18, 20-21 of U.S. Patent No. 10,952,992. they each embrace composition comprising a therapeutically effective amount a Tie-2 activator in overlapping concentrations and a solubilizing agent, such as hydroxypropyl-beta cyclodextrin.
 
 Conclusion
In views of the rejections set forth above, no claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

GEORGE W. KOSTURKO
Examiner
Art Unit 1628



/THEODORE R. HOWELL/Primary Examiner, Art Unit 1628